297 S.W.3d 138 (2009)
STATE of Missouri, Respondent,
v.
Katherine LINDSEY, Appellant.
No. ED 91871.
Missouri Court of Appeals, Eastern District, Division Three.
November 10, 2009.
*139 Robert W. Lundt, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Terrence M. Messonnier, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Katherine Lindsey appeals from the judgment entered upon a jury verdict convicting her of first-degree murder, Section 595.020 RSMo 2000, and armed criminal action, Section 571.015. No jurisprudential purpose would be served by a written opinion. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 30.25(b).